MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Jun 22 2020, 10:55 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cynthia Phillips Smith                                    Curtis T. Hill, Jr.
Law Office of Cynthia P. Smith                            Attorney General
Lafayette, Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              June 22, 2020
Parent-Child Relationship of                              Court of Appeals Case No.
L.J.S. (Minor Child) and                                  19A-JT-2984
R.J.C. (Mother)                                           Appeal from the
R.J.C. (Mother),                                          Tippecanoe Superior Court
                                                          The Honorable
Appellant-Respondent,
                                                          Faith A. Graham, Judge
        v.                                                Trial Court Cause No.
                                                          79D03-1905-JT-64
Indiana Department of Child
Services,
Appellee-Petitioner



Vaidik, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020                      Page 1 of 12
                                             Case Summary
[1]   R.J.C. (“Mother”) appeals the termination of her parental rights to her son,

      L.J.S. (“Child”). We affirm.



                              Facts and Procedural History
[2]   The facts that follow are taken primarily from the trial court’s findings of fact,

      none of which Mother challenges on appeal.1 Mother and L.S. (“Father”) are

      the biological parents of Child, born in August 2013. Father’s parental rights

      were also terminated, but he does not participate in this appeal; therefore, we

      limit our narrative to the facts relevant to Mother. Mother also has three other

      children, A.C., Lu.S., and J.C., who are not the subject of this appeal and were

      not part of the underlying termination proceedings.2


[3]   On June 1, 2016, the Department of Child Services (DCS) received a report

      alleging that Child and his three siblings were left alone in a car, that the

      children were dirty, and that the youngest sibling, who was an infant at the

      time, had “a diaper full of feces.” Tr. p. 90. The next day, DCS received a

      second report, this time alleging that Mother was using methamphetamine.

      Later that day, DCS went to Mother’s house and found the home to be “below




      1
       Because Mother does not challenge the trial court’s findings of fact, we accept them as true. See Maldem v.
      Arko, 592 N.E.2d 686, 687 (Ind. 1992).
      2
       A guardianship was established for A.C., Mother consented to Lu.S. being adopted by his foster parents,
      and J.C. was reunified with her father. See Appellant’s App. Vol. II pp. 10-11.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020                     Page 2 of 12
      minimum standards.” Id. The lock on the entry door did not work, so Mother

      and her oldest child had to climb “onto the roof going through a window to

      open the door.” Id. There was “a lack of food in the home,” the children did not

      have beds, and the room where the children slept had “exposed insulation” and

      “holes in the walls.” Id. DCS also saw that there were steak knives easily

      accessible and that there was “one steak knife that was lying blade up on the

      floor.” Id. DCS learned that Mother had been convicted of welfare fraud and

      was currently on house arrest. Mother tested positive for and admitted smoking

      methamphetamine. Child and his three siblings were removed from Mother’s

      care and detained by DCS. Thereafter, Mother was sent to work release due to

      her positive test for methamphetamine.


[4]   A few days later, DCS filed petitions alleging that Child and his siblings were

      Children in Need of Services (CHINS). An initial hearing on the CHINS

      petitions was held that day, and Mother admitted the allegations. The court

      also appointed a Court Appointed Special Advocate (CASA) to represent Child

      and ordered that Child and his siblings continue to be detained. In July, Mother

      met her now-husband, N.B. She met him through a mutual friend referred to as

      “Uncle Skip.” Appellant’s App. Vol. II p. 12. Uncle Skip was a registered sex

      offender. Two weeks after meeting, Mother learned that N.B. had been

      convicted of Class B felony child molesting in 2013 and was required to register

      as a sex offender through 2026. Despite learning this information, Mother chose

      to continue her relationship with N.B.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 3 of 12
[5]   In September, following a dispositional hearing, the trial court ordered that

      Mother engage in the following services: parenting, substance-abuse, and

      mental-health assessments; medication management; individual counseling;

      domestic-violence education; home-based case management; random drug

      screens; and supervised visitation. See id. at 10.


[6]   Mother completed a substance-abuse assessment in October. She was diagnosed

      with methamphetamine-use disorder and adjustment disorder with anxiety.

      That same month, Mother also completed a mental-health assessment. Mother

      reported feeling “scattered” but better when medicated, although she declined

      medication. Id. at 12. She disclosed a history of anxiety and depression and

      admitted that she used methamphetamine for about four months but had

      stopped. It was recommended that Mother complete parenting and domestic-

      violence assessments, continue case management, and participate in individual

      counseling. Regarding individual therapy, Mother participated for

      approximately three months; however, during those three months, she failed to

      attend half of her scheduled appointments. Mother also participated in

      supervised visitation. From the start, Mother was unable to manage all four

      children. The children ran into the street, were dirty and underdressed, did not

      respect boundaries, and treated animals “roughly.” Id. at 12.


[7]   In January 2017, Mother completed a parenting assessment. During the

      assessment, Mother was observed being overwhelmed with all four children,

      having difficulty maintaining focus and remaining calm, and struggling with

      discipline. It was recommended that Mother participate in parenting education.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 4 of 12
      However, she only “intermittently” participated. Id. at 12. In February, the trial

      court admonished Mother for ongoing contact with registered sex offenders and

      ordered her to ensure that Uncle Skip and any other registered sex offenders did

      not have contact with her children. See id. at 13; see also Ex. 1.


[8]   By September 2017, Mother requested to stop all services. She told DCS she

      was “done” and that “she was pregnant and planned to name the baby Chance

      because he would be her second chance to be a good mother.”3 Appellant’s

      App. Vol. II p. 11. In October, Mother signed documents consenting to Child

      being adopted, and Mother and Child had a “goodbye visit.” Id. Two months

      later in December, a permanency hearing was held, and the trial court changed

      Child’s permanency plan to adoption. Thereafter, DCS filed a petition to

      terminate Mother’s parental rights on December 1.


[9]   On December 27, the court granted Mother’s motion to set aside her consent to

      Child’s adoption because her attorney had not been contacted regarding Mother

      signing the consent. In February 2018, however, Mother signed a second set of

      documents consenting to Child being adopted, and this time her attorney was

      present when she signed the consent. Thereafter, DCS dismissed its petition for

      termination of Mother’s parental rights. In April, Mother married N.B., and in

      May, she agreed to have no contact with Child or his prospective adoptive

      family (who were at the time also Child’s foster family).




      3
          Mother later gave birth to her fifth child who she did in fact name “Chance.” See Tr. p. 153.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020                       Page 5 of 12
[10]   Ultimately, Child’s prospective adoptive family decided not to adopt him, and

       Child was removed from that placement and placed in another pre-adoptive

       foster home in September 2018. In January 2019, DCS filed a second petition to

       terminate Mother’s parental rights. That petition was dismissed in May for

       failure to commence the trial in a timely manner. Later that month, DCS filed a

       third petition to terminate Mother’s parental rights.


[11]   The termination fact-finding hearing was held in August 2019. Therapist Marla

       Rausch testified that she conducted Mother’s parenting assessment in January

       2017 and found that Mother was “overwhelmed.” Tr. p. 28. Therapist Rausch

       said that Mother would “bribe the children” to get them to stop running around

       and “grabbed one of the kids by their arm to get them out of a room because

       they wouldn’t listen to her.” Id. Therapist Rausch recommended that Mother

       participate in parent education. Counselor Jillian Hough testified that Child had

       been her client since January 2019 and that he had been diagnosed with post-

       traumatic stress disorder. See id. at 60. Counselor Hough said that Child

       “identified that his biological mom is not . . . a part of his life and that he has

       attached to the current foster parents and has hopes of remaining in their

       home.” Id. at 54. Counselor Hough believed that it is in Child’s best interests to

       continue in his current foster home and not to reintroduce Mother as there

       would likely be “a regression in [Child’s] behavior and [in his] overall mental

       health.” Id. at 53. Visitation facilitator Patricia Wilkerson testified that in the

       eight months that she supervised visitation, Mother made “very little” progress

       in addressing DCS’s parenting concerns. Id. at 65. Wilkerson said that at one


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 6 of 12
       point, Mother brought N.B. to a visit and told her that “he would be part of

       children’s lives and she wanted him to come to the parenting time.” Id. at 72.

       Wilkerson stated that she told Mother that N.B. was not allowed to attend visits

       because he was on the sex-offender registry. See id.


[12]   Family Case Manager (FCM) Joyce Fasani testified that in September 2017,

       Mother requested that all services stop. See id. at 115. FCM Fasani said that

       Mother had not engaged in services, contacted DCS to request services, or

       visited Child since she signed the first consent to Child’s adoption in October

       2017. FCM Fasani stated that there were other issues keeping Child from being

       returned to Mother’s care, including that he had “stuck his finger up another

       child’s anus,” “has attachment disorder,” “has PTSD,” and is “just beginning

       to heal,” and that Mother is “married to a registered sex offender” and that

       “would put [Child] in a terrible position not only emotionally but physically.”

       Id. at 115. FCM Fasani explained that Mother “has co-dependency and the co-

       dependency is focused on the man that she is with. She will do what that man

       tells her to do, and they, that person will come before her children and we’ve

       seen this pattern repeatedly.” Id. at 123. FCM Fasani believed it is in Child’s

       best interests for him to be adopted by his pre-adoptive foster parents. See id. at

       128. CASA Christy Burrows testified that she was appointed as Child’s

       advocate in November 2016. CASA Burrows said that since Child had been

       placed with his most recent pre-adoptive family, he was “doing very well . . .

       better than [she’d] ever seen him do . . . he’s stable, happy, healthy, achieving

       well in school.” Id. at 148. CASA Burrows believed it is in Child’s best interests


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 7 of 12
       to be adopted by his current foster family. See id. Mother testified that she

       signed a consent for Child to be adopted twice and that the second time, it was

       the prospective adoptive parents who changed their mind, not her. See id. at

       176. Mother also said that she broke up with N.B. in February 2017 but got

       back together with him after she “stopped doing all services” in November

       2017. Id. at 161. Mother admitted that the last time she contacted DCS about

       doing services was in November 2017. See id. at 162. In November 2019, the

       trial court issued its order terminating Mother’s parental rights.


[13]   Mother now appeals.



                                  Discussion and Decision
[14]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind.

       2013). Rather, we consider only the evidence and reasonable inferences that are

       most favorable to the judgment of the trial court. Id. When a trial court has

       entered findings of fact and conclusions, we will not set aside the trial court’s

       findings or judgment unless clearly erroneous. Id. To determine whether a

       judgment terminating parental rights is clearly erroneous, we review whether

       the evidence supports the trial court’s findings and whether the findings support

       the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[15]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 8 of 12
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by clear

       and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court finds

       that the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[16]   Mother contends that there is insufficient evidence to support the trial court’s

       conclusion that there is a reasonable probability that the conditions resulting in

       Child’s removal will not be remedied. In determining whether such a

       reasonable probability exists, the trial court engages in a two-step analysis.

       First, the trial must ascertain what conditions led to the child’s placement and

       retention in foster care. In re K.T.K., 989 N.E.2d at 1231. Second, the trial court

       determines whether there is a reasonable probability that those conditions will

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 9 of 12
       not be remedied. Id. “The trial court must consider a parent’s habitual pattern

       of conduct to determine whether there is a substantial probability of future

       neglect or deprivation.” Id.


[17]   Here, Mother has not demonstrated that she is any closer to providing Child a

       safe, stable home than she was at the beginning of the CHINS case. The trial

       court found that Mother “voluntarily ceased all services, voluntarily ceased all

       contact, and consented to [Child’s] adoption twice.” Appellant’s App. Vol. II p.

       14. The trial court concluded that Mother “also fails to grasp future trauma

       likely to result from efforts toward reunification after nearly two (2) years of

       Mother’s chosen absence.” Id. at 13. Moreover, Mother’s chosen absence and

       voluntarily cessation of services are further evidence of Mother’s co-dependency

       issues and of her always placing the needs of the man she is with before those of

       her children, as witnessed by FCM Fasani. See Tr. p. 123. Finally, Mother

       admitted that she had not visited Child since the fall of 2017 and did not

       contact DCS to reengage in visits at any time after. See id. at 161-62; see also In re

       A.L.H., 774 N.E.2d 896, 900 (Ind. Ct. App. 2002) (finding that failing to

       exercise the right to visit one’s children demonstrates a lack of commitment to

       complete the actions necessary to preserve the parent-child relationship).

       Accordingly, the trial court did not err when it concluded that there is a




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 10 of 12
       reasonable probability that the conditions resulting in Child’s removal and

       continued placement outside Mother’s home will not be remedied. 4


[18]   Next, Mother challenges the trial court’s conclusion that termination is in

       Child’s best interests. To determine what is in the child’s best interests, the trial

       court must look to the totality of the evidence. In re A.D.S., 987 N.E.2d 1150,

       1158 (Ind. Ct. App. 2013), trans. denied. In doing so, the trial court must

       subordinate the interests of the parents to those of the child. Id. A trial court

       need not wait until a child is irreversibly influenced by a deficient lifestyle such

       that their physical, mental, and social growth is permanently impaired before

       terminating the parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290

       (Ind. Ct. App. 2002). Moreover, we have previously held that the

       recommendation by both the case manager and child advocate to terminate

       parental rights, in addition to evidence that the conditions resulting in removal

       will not be remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.D.S., 987 N.E.2d at 1158-59.


[19]   Here, in addition to Mother’s parenting issues that necessitated DCS

       involvement and her lack of progress since then, FCM Fasani, CASA Burrows,

       and Counselor Hough all testified that terminating Mother’s parental rights and




       4
         Because we affirm the trial court’s conclusion that there is a reasonable probability that the conditions that
       resulted in Child’s removal will not be remedied, we do not address its alternate conclusion that there is a
       reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of
       Child. See In re A.G., 45 N.E.3d 471, 478 (Ind. Ct. App. 2015) (Indiana Code section 31-35-2-4(b)(2)(B) is
       written in the disjunctive and requires the trial court to find only one of the two requirements of subsection
       (B) has been established by clear and convincing evidence), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020                      Page 11 of 12
       adoption would serve Child’s best interests. Furthermore, CASA Burrows

       testified that since Child has been placed with his most recent pre-adoptive

       family, he is “doing very well . . . better than [she’d] ever seen him do . . . he’s

       stable, happy, healthy, achieving well in school.” Tr. p. 148; see also In re

       K.T.K., 989 N.E.2d at 1230 (finding that “children have an interest in

       terminating parental rights that prevent adoption and inhibit establishing

       secure, stable, long-term continuous relationships”). As such, the trial court did

       not err when it concluded that termination is in Child’s best interests.


[20]   Affirmed.


       May J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1984 | June 22, 2020   Page 12 of 12